J-S52024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: J.T., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: T.T., MOTHER                    :   No. 1440 EDA 2020

                 Appeal from the Order Entered June 25, 2020
       In the Court of Common Pleas of Monroe County Orphans’ Court at
                           No(s): No. 8 OCA 2020


    IN THE INTEREST OF: T.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: T.T., MOTHER                    :   No. 1441 EDA 2020

                 Appeal from the Order Entered June 25, 2020
       In the Court of Common Pleas of Monroe County Orphans’ Court at
                           No(s): No. 9 OCA 2020

BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY McCAFFERY, J.:                        FILED: JANUARY 8, 2021

        T.T. (Mother) appeals from the orders1 entered in the Monroe County

Court of Common Pleas, Orphans’ Court, granting the petitions of Monroe

County Children Youth Services (CYS) to involuntarily terminate her parental




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 On September 1, 2020, this Court sua sponte consolidated the appeals from
the two orders.
J-S52024-20


rights to her daughter, J.T., born in February of 2016, and son, T.M., born in

May of 2018, (collectively, the Children).2 After careful review, we affirm.

       The orphans’ court set forth the relevant factual and procedural history

as follows:

            This case has a long history. The family has had an open case
       with [CYS] from September 29, 2017 through April 19, 2018, due
       to [Mother’s] issues regarding mental health, lack of support
       system, and occasional domestic violence between the parents.
       On June 25, 2018, [Mother] attempted to surrender [T.M.] to the
       medical staff at Lehigh Valley Health Network Pocono under the
       Safe Haven Law, as she was feeling overwhelmed and unable to
       take care of her son. Because [T.M.] was over [28] days old, the
       hospital was not able to take [him], and Stroud Area Regional
       Police and [CYS] were called per hospital protocol.

            Mother has a history of mental health issues, including
       Postpartum Depression and Bi-Polar Disorder. She stated to
       [CYS] caseworker that she was able to care for daughter [J.T.],
       but unable to care for [T.M.] She also stated that the [C]hildren’s
       father . . . had left the residence and was no longer helping her.
       [CYS] contacted [Father] and paternal family members. [Father]
       refused to act as a resource, stating it was fine for [T.M.] to go
       into foster [care] as he did not have the means to care for the
       baby. In addition, he lived with his mother and grandmother and
       they did not want children in their home.

           A private arrangement was made with maternal
       grandmother, ensuring that [Mother] had no unsupervised contact
       with [T.M.]     Shortly thereafter, the maternal grandparents
       reported that they could no longer act as a long-term resource for
       [T.M.], and Emergency Protective Custody was granted by the
       Honorable David J. Williamson on July 3, 2018. Protective
____________________________________________


2 By separate orders entered the same day, the orphans’ court terminated the
parental rights of T.M. (Father), the natural father of the Children. Father
attended the evidentiary hearing and indicated he did not contest the
termination of his parental rights. N.T. 6/24/20 at 87-89. Father did not take
an appeal, nor did he participate in Mother’s appeal by filing a brief.


                                           -2-
J-S52024-20


     Custody was continued at the Shelter Care hearing on July 6,
     2018. [T.M.] was adjudicated a dependent child by the Honorable
     Jonathan Mark by Order entered July 18, 2018. . . .

         [Mother’s] mental health deteriorated and Emergency
     Protective Custody of [J.T.] was granted on August 7, 2018 by the
     Honorable David J. Williamson. Protective Custody was continued
     at the Shelter Care hearing on August 10, 2018 and she was
     adjudicated a dependent child by the Honorable Jonathan Mark on
     August 22, 2018. The placement of [both children] was reviewed
     and continued by further Orders of the Court on January 25[,] May
     13[,] September 4[,] and December 20, 2019.

          [Mother] was criminally charged for an incident on August 13,
     2018, [of] using a hammer to dismantle the siding and phone
     cables from a residence and striking a neighbor in the face with
     the hammer. [Mother’s] behaviors continued to be of concern;
     she was taken by the police to be involuntarily examined pursuant
     to Section 302 of the Mental Health Procedures Act on September
     11, 2018, and admitted to St. Luke’s Gnaden Huetten Hospital.
     She made substantial progress and was discharged on November
     1, 2018. [Mother] was assigned a caseworker through the
     Transition Age Youth (“TAY”) program and the ReDCo Group
     (“ReDCo”), a behavioral health group, and also received services
     through the Street2Feet program.           [Mother] attended her
     scheduled visitation, but appeared anxious during the visits which
     impacted her interaction with the [C]hildren. Visit Coach services
     were approved for her through JusticeWorks on January 14, 2019.
     [Mother] maintained communication with the caseworker during
     this time and obtained housing through the TAY program,
     although it was not suitable for children.

          [Mother] continued to engage in mental health services
     through ReDCo: however, her behaviors continued to be erratic
     and unstable. She was then referred to the Assertive Community
     Treatment program and subsequently a referral was made for her
     to be housed and receive comprehensive mental health treatment
     at a Community Rehabilitation Residence host home in Carbon
     County. She was not taking her medication as directed and
     continued to display [very] unstable behaviors.       Eventually
     [Mother] received services through New Perspectives, but became
     aggressive with the staff. By the time of the Permanency Review
     hearing on May 10, 2019, [Mother] had again been involuntarily
     examined pursuant to Section 302 of the Mental Health

                                   -3-
J-S52024-20


       Procedures Act and was at St. Luke’s Gnaden Huetten Hospital
       since April 7, 2019. Visit Coach services were terminated upon
       her admittance to the hospital. She was discharged to a group
       home in early July [of] 2019, and started attending visitation with
       her children later that month.

            [Mother] entered a guilty plea to the previously cited charges
       on August 22, 2019 to Possessing an Instrument of Crime and
       Criminal Mischief. She [received] an aggregate sentence of [18]
       months’ probation.     She was to make monthly restitution
       payments to the victims, continue with mental health treatment
       and abide by any recommended course of treatment, including
       taking her prescribed medications[.]

            On September 4, 2019, a Goal Change Hearing was held.
       Only minimal progress had been made by either parent towards
       alleviating the circumstances which necessitated the original
       placement, and the [C]hildren’s goal was changed to adoption. To
       date, [Mother] continues to reside in a group home, with no
       discharge date identified. [Father] has voluntarily relinquished his
       rights to [the Children].

            [The Children] have been residing in the same foster home
       since Emergency Protective Custody was granted and the foster
       family is able to provide permanency for both children.

Orphans’ Ct. Op., 8/24/20, at 1-5.

       On February 27, 2020, CYS filed petitions to terminate Mother’s parental

rights to the Children pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and

(b).   The orphans’ court appointed Hillary Madden, Esquire, to serve as

guardian ad litem and legal counsel (GAL/Counsel) for the Children.3          The

____________________________________________


3 See In re Adoption of L.B.M., 161 A.3d 172, 174 (Pa. 2017) (plurality)
(23 Pa.C.S. § 2313(a) mandates the appointment of counsel for children
involved in contested involuntary termination of parental rights proceedings).
See also In re T.S., 192 A.3d 1080, 1092 (Pa. 2018) (trial court did not err
in allowing the children’s guardian ad litem to act as their sole representative



                                           -4-
J-S52024-20


orphans’ court held a hearing on June 24, 2020; the Children were four and

two years old at this time. CYS presented the testimony of the child J.T. and

CYS caseworkers Diana Brown and Jennifer Payne.          Mother presented the

testimony of her therapist, Jacqueline Coughlin.      Mother and Father both

testified on their own behalf. The GAL/Counsel presented the testimony of

V.O., one of the foster fathers. He testified J.T. has been in his care since she

was three years old, and T.M. since he was “a little under two months old.”

N.T. at 93.

       On the same day, the orphans’ court terminated Mother’s parental rights

to J.T. and T.M. On July 24, 2020, Mother timely filed separate notices of

appeal at each docket,4 along with Pa.R.A.P. 1925(a)(2) concise statements

____________________________________________


in termination proceeding because, at two and three years old, they were
incapable of expressing their preferred outcome). Here, the GAL/Counsel filed
a brief in support of terminating Mother’s parental rights. See In re:
Adoption of K.M.G., 219 A.3d 662, 670 (Pa. Super. 2019) (en banc) (while
this Court has authority to raise sua sponte issue of whether the trial court
appointed any counsel for the child, but not the authority to sua sponte review
“whether a conflict existed between counsel’s representation and the child’s
stated preference in an involuntary termination of parental rights
proceeding”), aff’d ___ A.3d___ (Pa. Nov. 10, 2020).

4  We note the electronic trial records transmitted on appeal would indicate
Mother’s notices of appeal were untimely filed. The records each include a
“certified docket sheet,” which indicates the order terminating Mother’s
parental rights was entered on the docket on June 25, 2019. The 30th day
thereafter was Saturday, July 25, 2020. See Pa.R.A.P. 903(a) (notice of
appeal shall be filed within 30 days after entry of the order from which appeal
is taken). Mother thus had until Monday, July 27th to file a notice of appeal.
See 1 Pa.C.S. § 1908. However, the “certified docket sheet” states Mother
filed an “Amended Notice of Appeal Nunc Pro Tunc” on July 29th. Despite the



                                           -5-
J-S52024-20


of errors complained of on appeal. On September 1, 2020, this Court sua

sponte consolidated her appeals.

       Mother raises the following claims for our review:

       Did [CYS] fail to present clear and convincing evidence that
       termination of [M]other’s parental rights served the needs and
       interests of [the Children] under [23 Pa.C.S.] § 2511(a)?

       Did the [orphans’] court err in terminating [Mother’s] parental
       rights without clear and convincing evidence that termination of
       [M]other’s parental rights served the needs and interests of [the
       Children] under [23 Pa.C.S.] § 2511(b)?

       Did the [orphans’] court err in terminating [Mother’s] parental
       rights based upon mental illness and collateral issues arising from
       mental illness?

Mother’s Brief at 11.

       Preliminarily, we note that while Mother has raised her mental health as

a separate issue, we consider her mental health arguments as part of the

inquiries into whether the orphans’ court properly terminated her parental



____________________________________________


title of this document, it is the only notice of appeal in the record, and there
is nothing indicating the orphans’ court granted leave for Mother to file a notice
of appeal nunc pro tunc.

      Nevertheless, on appeal, Mother provided to this Court for filing on our
docket, a copy of a different notice of appeal (entitled “Notice of Appeal”),
which bears the notation “Monroe County Clerk of Courts Received 7/24/2020
11:05 AM.” Mother’s Notice of Appeal/IFP Docketed, 8/10/20. Attached to
the notice of appeal is a copy of the orphans’ court’s official docket, which
confirms this notice of appeal was filed with the ophans’ court on July 24,
2020. We note the orphans’ court, CYS, and GAL/Counsel have not disputed
the timeliness of Mother’s notice of appeal, and in light of all the foregoing,
we deem it was timely filed.


                                           -6-
J-S52024-20


rights under subsections 2511(a) and (b). To the extent that Mother attempts

to liken mental illness to incarceration and cites caselaw concerning the

termination of the parental rights of incarcerated parents, we find her

argument lacks merit. See Mother’s Brief at 30-31.

      First, Mother asserts the orphans’ court erred in finding CYS

demonstrated by clear and convincing evidence that termination of her

parental rights served the Children’s “emotional needs and welfare” under

subsection 2511(a). Mother’s Brief at 19. Mother acknowledges she “has

been in and out of mental health providers and group homes in an effort . . .

to cope with her mental illness,” but she maintains that “[a]t no time did [she]

give up, refuse treatment, or not respond to [CYS] because of a deliberate

choice.” Id. at 22. Mother explains that “soon after[ ]” she attempted to give

up T.M., she “regretted and recanted” this decision.” Id. She also argues she

“did, and continues to, show her willingness to cooperate with [CYS] to obtain

the services necessary in order for her to perform her parental duties,” and

that since her discharge following her April 1, 2019, involuntary commitment,

“there has been over a year of compliance [with] mental health services.” Id.

at 22-23. Mother concedes she “did not have adequate housing or substantial

employment, but [contends that] these grounds alone are not drastic enough

to terminate her parental rights.” Id. at 24.

      We note the relevant standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and

                                     -7-
J-S52024-20


     credibility determinations of the trial court if they are supported
     by the record.” “If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
     or abused its discretion.” “[A] decision may be reversed for an
     abuse of discretion only upon demonstration of manifest
     unreasonableness, partiality, prejudice, bias, or ill-will.” The trial
     court’s decision, however, should not be reversed merely because
     the record would support a different result. We have previously
     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted).

     Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In the present case, the orphans’ court terminated Mother’s parental

rights pursuant to subsections 2511(a)(1), (2), (5), (8), and (b). We need

only agree with the court as to any one subsection of 2511(a), in addition to

subsection 2511(b), to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court’s decision to terminate pursuant

to subsections 2511(a)(2) and (b), which provide as follows:


                                     -8-
J-S52024-20


         (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                 *    *    *

              (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to be
          without essential parental care, control or subsistence
          necessary for his physical or mental well-being and the
          conditions and causes of the incapacity, abuse, neglect or
          refusal cannot or will not be remedied by the parent.

                                 *    *    *

          (b) Other considerations.—The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the giving
     of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

     In order to terminate parental rights pursuant to 23 Pa.C.S.[ ]
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those


                                     -9-
J-S52024-20


grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      In its opinion, the orphans’ court discussed its decision to terminate

Mother’s parental rights pursuant to Section 2511(a)(2):

      Here, the testimony showed [Mother] stated that she was unable
      to take [care] of [T.M.] prior to his Emergency Custody [Order]
      and she [wanted] to give him up by using the Safe Haven Act.
      [N.T. at 17. Mother] has also suffered from mental health issues
      such as attacking her neighbor with a hammer. [Id. at 23.] She
      also had instances where she barked like a dog and looked into a
      mirror and laughed and talked to herself. [Id. at 28.] The
      testimony showed [that] when she had supervised visits with the
      [C]hildren she appeared overwhelmed and not very engaged with
      [them. Id. at 29.] Therefore[, Mother] has clearly shown an
      inability to provide essential parental care, control or subsistence
      necessary for the [C]hildren’s well being.

Orphans’ Ct. Op. at 7-8.

      Our review of the record supports the orphans’ court’s conclusions. The

orphans’ court credited the testimony of CYS Caseworkers Brown and Payne

regarding Mother’s extensive history of mental health issues, which caused

her to become aggressive and require hospitalization multiple times. See N.T.

at 30.      Ms. Brown indicated CYS had concerns about Mother’s “non-

interaction” with the Children during visits because Mother “would not engage

the [C]hildren. She would just stare in[to] space.” Id. at 38-39. Mother’s

visitation with the Children remained “supervised due to her behavior.” Id.

at 44.     At the time of the termination hearing, Mother had only recently

obtained employment and had not obtained housing. Id. at 59.

                                     - 10 -
J-S52024-20


      Thus, the record demonstrates that Mother is incapable of providing the

Children with proper parental care, and that she cannot or will not remedy her

parental incapacity. J.T. has been in foster care for 22 months and T.M. has

been in foster care for 23 months. N.T., 6/24/20, at 59. Despite almost two

years of opportunities, Mother made only minimal progress toward compliance

with her goals. The Children are in need of a permanent and stable home,

and their lives cannot remain on hold forever. See In re Adoption of R.J.S.,

901 A.2d 502, 513 (Pa. Super. 2006) (“[A] child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.   The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.”).      Therefore, we discern no abuse of

discretion by the orphans’ court in terminating Mother’s parental rights

pursuant to Section 2511(a)(2).

      Next, Mother contends CYS presented insufficient evidence regarding

her bond with the Children. Mother argues that if there is a lack of a bond

between her and the Children, it is due to her mental health and is beyond

her control. Mother’s Brief at 29.

      With respect to subsection 2511(b), we consider whether termination of

parental rights will best serve the Children’s developmental, physical and

emotional needs and welfare.      See In re Z.P., 994 A.2d 1108, 1121 (Pa.

Super. 2010). “In this context, the court must take into account whether a


                                     - 11 -
J-S52024-20


bond exists between child and parent, and whether termination would destroy

an existing, necessary and beneficial relationship.” Id. “[A] parent’s basic

constitutional right to the custody and rearing of. . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856 (Pa. Super.

2004).

    “When conducting a bonding analysis, the court is not required to use

expert testimony.      [Instead, s]ocial workers and caseworkers can offer

evaluations as well.” In re Z.P., 994 A.2d at 1121. “Intangibles such as love,

comfort, security, and stability are involved in the inquiry into needs and

welfare of the child.”    In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

“‘Above all else . . . adequate consideration must be given to the needs and

welfare of the child.’ A parent’s own feelings of love and affection for a child,

alone, do not prevent termination of parental rights.” In re Z.P., 994 A.2d at

1121.

        Here, the orphans’ court reasoned:

        [Mother] has a long history of mental health problems. [Her]
        mental health is still a concern and it is not known if it could be
        remedied in a reasonable period of time despite the services
        provided to her since the dependency adjudication. The need for
        stable family life would best serve the needs of the [Children].

        . . . [Mother] has continued to show an incapacity to care for the
        [C]hildren. As noted above, she continues to exhibit mental
        health problems, she has no housing for the [C]hildren, and she
        resides in a group home. [N.T. at 55.] The best interest[s] of the

                                      - 12 -
J-S52024-20


      [C]hildren will be served by termination of parental rights of
      [Mother]. In the foster home both [Children] are doing well. In
      the foster home are two other children who are eight years old.
      [Id. at 97.] The two [C]hildren refer to them as their brothers[.
      Id. at 96.] The foster parents are willing and encouraging a
      relationship with the biological parents. [Id. at 95.] Given that
      the foster family is providing a stable, protective and loving
      relationship to [the Children,] termination of parental rights is
      warranted.

Orphans’ Ct. Op at 8-9.

      The competent evidence in the record supports the orphans’ court’s

determination that termination of Mother’s parental rights would serve the

Children’s best interests. As of the date of the hearing, T.M. was in care for

23 months and J.T. was in care for 22 months. N.T. at 59. The Children are

in the same foster home. The orphans’ court credited the testimony of Ms.

Brown that in the foster home the Children “were very comfortable. The foster

parents were very attentive to them. They made sure that all their needs are

met.” Id. at 44. Ms. Brown noted that J.T. did not exhibit any concerns when

she was first separated from Mother. Id. The orphans’ court credited Ms.

Payne’s testimony describing the Children’s relationship with their foster

parents. Specifically, Ms. Payne explained: “[The Children are] very bonded

to both foster parents. There’s two other children in the home and they’re

very bonded, they act like siblings, all four of them together, but they do very

well in that home.” Id. at 58. The orphans’ court credited the testimony

provided by CYS that Mother has not put herself in a position to provide safety

and stability for the Children throughout this case.     Contrary to Mother’s


                                     - 13 -
J-S52024-20


contentions, Ms. Brown and Ms. Payne provided ample testimony in support

of their opinions regarding the Children’s relationship with Mother. This is

especially true given the Children’s young ages and the fact that they have

spent most of their lives in foster care. See Matter of Adoption of M.A.B.,

166 A.3d 434, 449 (Pa. Super. 2017) (“[A] child develops a meaningful bond

with a caretaker when the caretaker provides stability, safety, and security

regularly and consistently to the child over an extended period of time.”).

      The orphans’ court appropriately considered the Children’s need for

safety and stability and determined that termination of Mother’s parental

rights best met the Children’s needs and welfare. After careful review, we find

there is competent evidence of record that supports the orphans’ court’s

decision.   We do not discern an error of law or abuse of discretion.

Accordingly, we affirm the orders involuntarily terminating Mother’s parental

rights to J.T. and T.M.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/21




                                    - 14 -